Citation Nr: 1503818	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for pulmonary fibrosis (also claimed as lung condition/scars, chronic obstructive pulmonary disease).

2. Entitlement to service connection for the residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  

This appeal was previously before the Board in February 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffered three bouts of pneumonia and injured his back during active duty, resulting in pulmonary and spine disorders.  According to the Veteran, the first bout of pneumonia occurred during basic training and he received private medical treatment for the other bouts of pneumonia and the back injury while stationed in Germany.  The Veteran no longer remembers the name of any German facility in which he received treatment.  However, he remembers that he received treatment near the town of Grafenwoehr.  Research by the Board reveals that there are only two private medical facilities near Grafenwoehr that work with the Grafenwoehr Army Health Clinic: Klinikum Weiden and Krankenhaus Kemnath.  A second remand is necessary to obtain any records these facilities might have of the Veteran's treatment.  The AOJ should also attempt to obtain the Veteran's personnel records to see whether they corroborate the Veteran's accounts of repeated hospitalizations.  

The postal service returned the most recent letter the Board sent to the Veteran as undeliverable.  On remand, the AOJ should attempt to obtain the Veteran's current contact information.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should use all available resources to verify the Veteran's current address and contact information, including contacting the appellant's representative and the financial institution that receives his current disability compensation payments.  Any attempts to contact the Veteran or verify his address should be memorialized within the Veteran's VA claims file.  

2. The AOJ should obtain from the appropriate sources complete service personnel records for the Veteran.  All records and/or responses received should be associated with the claims file.  

3. Contact the Veteran and request that he provide the appropriate releases to permit VA to obtain any records Klinikum Weiden and Krankenhaus Kemnath might have of his treatment from 1966 to 1968.  If he remembers which facility he might have been treated at, he should so indicate.

4. After the Veteran has signed the appropriate releases, those private records not already associated with the claims file should be obtained.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

5. After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence suggests additional development, to include examinations and medical etiology opinions.  If such development is appropriate, it should be completed prior to readjudication of the appeal.

6. Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




